Citation Nr: 1042568	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  05-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of the 
right arm, rated as 30 percent disabling, for purposes of accrued 
benefits.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or being housebound, for purposes 
of accrued benefits.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
disability, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served as a recognized guerilla from October 1942 to 
January 1944 and February 1944 to November 1945.  The Veteran 
died in February 2004, and the appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, 

By way of background, the Veteran appealed an October 2002 rating 
decision of the RO, which denied an increased rating for a 
gunshot wound of the right arm, SMC based on aid and attendance 
or housebound status, and TDIU.  At the time of his death, the 
Board had not issued a decision on the appeal.  The Board issued 
a decision in April 2004, after the Veteran's death.  That 
decision was vacated by a May 2007 decision.

In an August 2004 rating decision, the RO, in pertinent part, 
denied an increased rating for a gunshot wound of the right arm, 
SMC based on the need for aid and attendance or being housebound, 
and TDIU, all for the purpose of accrued benefits.

In May 2007, the Board, in pertinent part, denied the 
disabilities on appeal for purposes of accrued benefits.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (the Court), which in February 2009 
vacated the Board decision in part and remanded the issues on 
appeal for further consideration.

The issue of entitlement to the one-time payment from the 
Filipino Veterans Equity Compensation (FVEC) Fund has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of an increased rating for a gunshot wound of the 
right arm and TDIU, both for the purpose of accrued benefits, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran did not require the regular assistance of another 
person to perform activities of daily living as a result of his 
service-connected residuals of a gunshot wound of the right arm.


CONCLUSION OF LAW

For purposes of entitlement to accrued benefits, at the time of 
the Veteran's death, the criteria for special monthly 
compensation based on the need for regular aid and attendance 
and/or housebound status had not been met.  38 U.S.C.A. §§ 1114, 
5121 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352, 3.1000 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A July 2004 letter notified the appellant of the criteria for her 
claims for an increased rating, SMC based on aid and attendance, 
and TDIU (for accrued benefit purposes).  The letter also advised 
the appellant of the distribution of duties in obtaining 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The appellant has not been notified of the type of information 
and evidence necessary to establish an increased rating or an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  In 
light of the denial of the accrued benefits claim, no increased 
rating or effective date will be assigned.  Thus, a remand to 
accord the RO, through the AMC, an opportunity to furnish the 
appellant with this notification is not necessary.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes private treatment reports, VA 
examination reports, and VA medical opinions.  

There is no indication that providing the appellant with 
additional notice would lead to facts that would change the 
outcome of this appeal, as consideration for accrued benefits 
should include only evidence in the file at the time of the 
Veteran's death.  38 C.F.R. § 3.1000.  Accordingly, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the accrued 
benefits claim.

II.  Analysis

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled at 
the time of death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Evidence in 
the file at date of death means evidence in VA's possession on or 
before the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4).

Special monthly compensation may be awarded when there is a 
showing that a veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use of 
both feet, or of one hand and one foot, or is blind in both eyes, 
or is permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  Aid and 
attendance means helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person.  38 
C.F.R. 
§ 3.351.  Basic criteria for determining whether an individual 
requires regular aid and attendance are: inability to dress or 
undress himself or keep himself ordinarily clean and presentable, 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid, inability to feed himself 
through loss of coordination of upper extremities or through 
weakness, inability to attend to the wants of nature, or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the individual from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352.

The Veteran's only service-connected disability was a gunshot 
wound of the right arm.  In February 1953, the RO awarded a 20 
percent evaluation, effective February 12, 1953.  In a May 1999 
rating decision, the RO increased the evaluation to 30 percent, 
effective May 4, 1998. 

In November 1991, the Veteran suffered multiple hacking wounds, 
which necessitated the amputation of his right arm just above the 
elbow joint.  His left hand was also severely injured.

A June 2000 Report of Field Examination noted that the Veteran 
was senile and bedridden.

The Veteran was afforded several VA examinations for the specific 
purpose of evaluating whether his service-connected disability 
rendered him housebound and/or in need of regular aid and 
attendance.

At the time of a June 2000 examination, the Veteran was 72 years 
old.  The physician noted that the Veteran had no right arm, and 
that there was contracture of the left arm.  The Veteran had poor 
balance,  impairment of hearing, and loss of memory.  He could 
not walk without assistance.  The physician diagnosed the Veteran 
with senile debility; status post amputation, right upper 
extremity; impaired hearing; heart disease; and osteoarthritis.

In a subsequent July 2000 examination, the Veteran's complaints 
concerned right shoulder pain, cough, body weakness, and the 
inability to walk.  The physician noted that the Veteran had been 
hospitalized in June 2000 due to severe pain in the right 
shoulder and body weakness.  He further noted that the Veteran 
was confined to bed most of the time, although he sometimes sat 
in a chair.  The Veteran could not walk or stand unassisted, and 
he required assistance in feeding, attending to his physical 
needs, and taking a bath.  The physician diagnosed residuals of a 
gunshot wound to the right shoulder; status post amputation of 
the right arm; and degenerative osteoarthritis of the lumbar 
spine, hips, and knees.  He determined that a finger deformity on 
the left hand, as well as bilateral shoulder pain with loss of 
motion, necessitated assistance in feeding and attending to the 
Veteran's personal needs.  The amputation necessitated assistance 
in taking a bath.  

Upon an April 2001 examination, the Veteran was cachectic and 
wheelchair-bound.  There was swelling of both feet, atrophy of 
both legs, a left hand deformity, and loss of memory.  He could 
not walk without assistance.  He was unable to perform tasks such 
as self-feeding or changing clothes.  He could not urinate or 
defecate without assistance.  The diagnoses included senile 
debility, totally bedridden, and post traumatic arthritis.

The Veteran underwent a VA mental disorders examination in May 
2001.  His complaints included poor hearing, inability to walk, 
and right shoulder pain.  He could not walk, and he urinated and 
defecated in bed.  There was "poverty of thought process" and 
memory loss.  He required assistance when bathing and attending 
to personal needs.  The physician determined that "[t]he pain on 
the amputated arm and deformities of his left hand prevent him 
from performing his daily activities."  The diagnoses included 
senility, status post amputation of the right arm with loss of 
motion in the right shoulder joint, degenerative osteoarthritis 
of the left hand with deformity of fingers, and degenerative 
arthritis in the knees and lumbar spine.  The physician found 
that the Veteran was mentally incompetent to handle his funds.

A December 2001 summary from a private hospital shows that the 
Veteran was treated for acute gastroenteritis with moderate 
dehydration in 1981; cardiovascular disease and  thrombosis in 
1987; bilateral pneumonia and ossification of posterior 
longitudinal ligament of the cervical spine in 1997; and 
pneumonia in 1998.

The Veteran underwent an additional aid and attendance 
examination in August 2002.  The examiner noted that the Veteran 
was permanently bedridden.  The Veteran weighed 93 pounds.  The 
was a permanent deformity of the left hand, which was non-
functional.  The examiner found that the Veteran was unable to 
feed himself, change his clothes, or bathe.  The diagnoses 
included above elbow amputation, right; flexion deformity, left 
wrist; and contracture, left hand.   

The evidence shows that the Veteran, at the end of his life, 
received regular assistance with activities such as bathing, 
toileting, dressing, feeding, and walking.  The medical evidence, 
however, does not establish that the Veteran's service-connected 
residuals of a gunshot wound of the right upper extremity alone 
resulted in his need for the daily assistance of another person 
to perform activities of daily living or confined him to his 
immediate premises.  

The July 2000 examiner determined that the Veteran's need for 
feeding and personal needs assistance resulted from his left hand 
deformity and bilateral shoulder pain with loss of motion.  The 
Board does not dispute that the Veteran experienced pain and loss 
of motion in his right shoulder due to his service-connected 
disability, and acknowledges that the foregoing evidence supports 
a finding that the Veteran required some regular assistance as a 
result of his service-connected disability.  Nevertheless, for 
reasons discussed below, the probative value of the July 2000 
examination report is outweighed by the remaining evidence of 
record.  See Daves v. Nicholson, 21 Vet. App. 46 (2007) (the 
Board is not required to discuss all of the evidence of record, 
but it cannot reject evidence favorable to the claimant without 
discussing that evidence).

The June 2000, April 2001, May 2001, and August 2002 examination 
reports discuss the Veteran's physical limitations and 
corresponding diagnoses.  Notably, these examination reports 
indicate that the Veteran required assistance with ambulating, 
bathing, feeding, changing clothes, and personal needs.  However, 
contrary to the July 2000 examination report, the diagnoses 
attributable to the Veteran's needs included senility, post 
traumatic arthritis related to the right arm amputation and left 
hand deformity, and degenerative arthritis.  None of these 
represent a disability for which the Veteran was service-
connected.  Rather, the relevant evidence shows that, in the last 
years of the Veteran's life, he had multiple, severe 
disabilities, including amputation of the right arm, inability to 
use the left arm, and disabilities of the lower extremities.  He 
could not walk because of degenerative osteoarthritis in the 
lumbar spine, hips, and knees.  He could not feed, dress, or 
bathe himself or attend to his personal needs as a result of the 
left hand deformity and right arm amputation.  

As discussed above, medical professionals from the VA have 
indicated that the Veteran's need for regular care was related to 
nonservice-connected disabilities. Competent medical experts have 
provided these opinions and the Board is not free to substitute 
its own judgment for that of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And although the July 
2000 examination report supports the Veteran's claim, the Board 
finds the negative evidence of record significantly outweighs the 
opinion in this report.  

The preponderance of the evidence does not show that the 
Veteran's service-connected disability, by itself, required SMC 
based on a need for regular aid and attendance or housebound 
status for purposes of accrued benefits; there is no doubt to be 
resolved; and an extraschedular rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Special monthly compensation based on the need for aid and 
attendance or being housebound, for purposes of accrued benefits, 
is denied.


REMAND

The Veteran's gunshot wound disability of the right arm was rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5303.  The code indicates 
that a 30 percent rating is warranted for a moderately severe 
muscle disability of the dominant hand.  A 40 percent rating, the 
highest rating, is warranted for a severe disability of the 
muscle.

An April 1954 VA examination revealed a smooth, non-adherent, 
non-tender scar, 1/2 inch by 1/4 inch, and an exit scar that was 
smooth, round, non-adherent, non-tender and 1/2 inch in diameter.  
The physician found that there was a through and through gunshot 
wound with slight weakness of the right upper extremity.

An October 1974 treatment record indicates that the Veteran was 
treated for severe neuritis of the right upper extremity from 
October 18, 1974 to October 24, 1974.

The claim file contains a photograph of the Veteran, apparently 
taken at the time of an August 1990 field examination.  The 
Veteran is holding a sign bearing his name with both hands.  The 
Veteran's right arm is seen lifted and he is gripping the sign 
with his right hand.

A May 1998 VA examination showed that the Veteran's right arm had 
been amputated (below the location of the gunshot wound) due to a 
nonservice-connected "hacking" injury.  The examiner found that 
the Veteran was in a lot of pain and "obviously cannot move 
right shoulder anywhere."  In his opinion, it  appeared that 
ankylosis resulted from non-use of the right shoulder due to the 
amputation.  However, the examiner stated that the residuals of 
the amputation could not be separated from the residuals of the 
gunshot wound, noting that there was "a lot of overlap."  While 
it appeared that most of the disability/arthritis resulted from 
the amputation, he noted that "definite separation cannot be 
determined."   
  
Private treatment records show that in June 2000, the Veteran was 
hospitalized for acute upper respiratory tract infection; senile 
debility; status pos amputation, right upper extremity; impaired 
hearing; arteriosclerotic heart disease; and osteoarthritis.

The Veteran underwent joint and muscle examinations in August 
2002.  The examiner noted the Veteran had right shoulder pain, 
usually precipitated by cold weather, and also noticed at night.  
On range of motion testing, the Veteran had 45 degrees of flexion 
and 45 degrees of abduction of the right shoulder.

Private treatment records dated July 2004 show that the Veteran 
had suffered from right side hemiparesis for seven years.  He was 
hospitalized in February 2004 with cardiovascular disease, 
ischemic stroke, and community acquired pneumonia.  

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  The Veteran's impairment was rated as 
moderately severe.  

The medical evidence at the time of the Veteran's death indicated 
that he was in a significant amount of pain due to his right 
shoulder.  However, the Board cannot determine whether an 
increased rating was warranted.  The May 1998 examiner found that 
the symptoms related to the amputation of the right arm could not 
be separated out from the symptoms related to the gunshot wound.  
There is no indication that the examiner had access to the 
Veteran's claim file.  Furthermore, although the May 1998 
examiner diagnosed anklyosis of the right shoulder, the August 
2002 examiner noted that there was abduction and flexion to 45 
degrees.  Finally, it appears that the Veteran suffered a stroke 
several years prior to his death, which resulted in right side 
hemiparesis.  This medical evidence was not considered  by the 
May 1998 examiner.

Given the complexity of this case, a medical doctor who is a 
specialist in orthopedics should provide an opinion regarding the 
severity of the disability on appeal at the time of the Veteran's 
death, specifically, which symptoms were caused by the service-
connected gunshot wound.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159 (c).

Because the appellant's accrued benefits claim is being remanded, 
and because adjudication of that claim may impact the 
adjudication of the appellant's claim of entitlement to TDIU for 
accrued benefits purposes, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); 38 U.S.C.A. 
§ 1318.  Given the foregoing, the appellant's claim of 
entitlement to TDIU for accrued benefits purposes also must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran's claim file for a VA 
medical opinion to a medical doctor (MD) 
who is a specialist in orthopedics, to 
determine the severity of the Veteran's 
service-connected right shoulder 
disability at the time of death.  The 
examiner should do the following:

a)	State whether the Veteran had ankylosis 
of the right shoulder;

b)	Provide specific diagnoses for all 
identified symptoms.  If all symptoms 
were related to a single disease or 
disability, the examiner should so 
state.

A complete rationale must be provided for 
all opinions.  The examiner is to discuss 
the May 1998 VA examination.  The claim 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

2.	Thereafter, the claims for an increased 
rating for a gunshot wound of the right 
arm and entitlement to TDIU, both for 
purposes of accrued benefits, should be 
readjudicated.  If either of the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


